Citation Nr: 0520919	
Decision Date: 08/03/05    Archive Date: 08/17/05

DOCKET NO.  04-09 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from December 1958 until 
August 1963.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a May 2003 
rating decision of the St. Louis, Missouri Regional Office 
(RO) that denied service connection for a back disorder.  

The veteran was afforded a hearing in March 2005before the 
undersigned Veteran's Law Judge sitting at the RO.  The 
transcript is of record.  During the hearing, the veteran 
appeared to raise the issue of service connection for back 
disability under 38 U.S.C.A. § 1151 (West 2002 & Supp. 2005).  
This matter is referred to the RO for clarification and 
appropriate action. 

At the hearing, the veteran's representative argued that the 
veteran's back disability was aggravated by treatment 
received during VA hospitalization in June 2002.  This 
contention is deemed to raise a claim for compensation for a 
back disability under the provisions of 38 U.S.C.A. § 1151 
(West 2002).  That issue is referred to the RO for initial 
adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran asserts that he injured his back in service and 
continues to have residuals of such for which service 
connection should be granted.  During the hearing, he 
testified that he was treated at Nellis Air Force Base 
between 1960 and 1961 for back symptoms.  His representative 
indicated that such records were not available, and that it 
did not appear that they had been requested.  The Board 
observes that the service medical records are not available 
and there is no documentation of record that the RO has 
attempted to secure them.  

The appellant also testified that after service, he sought 
treatment for his back at the VA in the 1970s.  The record 
contains VA clinical records dating from June 1977.  VA is 
required to obtain records for the period prior to June 1977.  

Additionally, the Board observes that the veteran has 
received continuing VA outpatient treatment over the years.  
The most recent records date through June 2003.  In a letter 
dated in November 2004, a VA physician wrote that the 
appellant was admitted to the St. Louis VA Medical Center in 
February 2004, spent some time in the Tower Village Nursing 
Home after discharge from Barnes Jewish Hospital in March 
2004, and was transferred to Jefferson Barracks at the St. 
Louis VA Medical Center in September 2004, before being 
discharged to home in November 2004.  The Board notes that 
none of these records are part of the claims folder.  VA has 
an obligation to seek them.  38 U.S.C.A. § 5103A(b)-(c) (West 
2002).

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The veteran is competent to report, as he has, back symptoms 
in service.  There is competent medical evidence of a current 
back disability.  The veteran's testimony as to a continuity 
of symptomatology since service indicates that the current 
back disability may be associated with service.  Duenas v. 
Principi, 18 Vet. App. 512 (2004).  An examination is needed 
to obtain a competent opinion as to whether any current back 
disability is related to service.

Accordingly, this case is REMANDED for the following actions:

1.  Request all of the veteran's 
service medical records, including 
records of treatment at Nellis Air 
Force Base, from the National Personnel 
Records Center, or other indicated 
sources.  

2.  Take the necessary steps (including 
requests for additional information 
from the veteran) to obtain the 
following: records of the veteran's 
treatment by VA prior to June 1977, 
records from the Barnes Jewish Hospital 
dated in March 2004, and clinical 
records from Tower Village Nursing Home 
and Jefferson Barracks.  The veteran 
should be asked to submit any 
information needed to obtain these 
records.

3.  Then afford the veteran a VA 
examination for his back to determine 
whether any current back disability is 
associated with service.  After 
reviewing the claims folder, the 
examiner should provide an opinion as 
to whether it is at least as likely as 
not (50 percent probability or more) 
that any current low back disability is 
the result of a disease or injury in 
service.  The examiner should provide a 
rationale for this opinion.

3.  Thereafter, readjudicate the 
veteran's claim.  If the benefit sought 
on appeal continues to be denied, issue 
a supplemental statement of the case.  
Then return the record to the Board, if 
otherwise appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

